I extend to you. Sir, my sincere congratulations on your election to the presidency of the forty-first session of the General Assembly. We would also like to thank the outgoing President for his contribution in presiding over the previous session.
I address the Assembly today in the name of the Sudanese people, who suffered years of misery and hardship under the rule of a tyrant who imposed an oppressive internal policy and adopted a subservient foreign policy thus making the Sudan a source of sadness and gloom. Freedom of expression in the Sudan became taboo, freedom was non-existent and the individual citizen was under a state of siege, threatened with detention, murder and limb amputation all in the name of religion. This was a distortion of a religion which uniquely sets adequate means for preventing crime before punishment and considers social factors as a cause for leniency and mitigation. It is a religion with an all-embracing outlook that grants rights first and punishes transgressions second. Under that despotic regime, the Sudan continued to be a source of tragic news, due partly to acts of man and partly to natural disasters such as drought, desertification and famine.
Today, I bring to this Assembly and to the international community good news from the Sudan. The drought is now over and the country is able once again to feed its people from its own resources. In the sphere of human endeavor, our people have, for the second time in one generation, risen to topple the tyranny of the despot in a popular movement of containment in which the people is uprising was complemented by the armed forces. This helped bring down tyranny without loss of life or property. A transitional civilian and military regime then came into power and ruled for one year on the basis of a national entente. At the end of that year there were free general elections throughout 90 per cent o£ the country. The absent vote of that 10 per cent was due to security reasons. A Government was returned with the support of 80 per cent of the members of the Constitutional Assembly and 90 per cent of the voters. It is a Government which draws support from the grassroots of the populace.
The newly born democracy in the Sudan guarantees fundamental rights and freedoms, upholds the independence of the Judiciary, the rule of law and the freedom of religion. It has gone farther than the safeguarding of political rights and the freedom of expression and has striven to achieve ethnic and regional balance in the exercise of power, as well as regional economic balance, so that political democracy may go hand in hand with economic and social democracy.
This new Sudan is aware of the fact that it does not exist in a vacuum. It is cognizant of its deep Islamic, Arab and African roots and its awareness of these facets of this adherence reconciles their demands with an openness to the experiences of humanity and its intellectual, political, social, economic and technological achievements. Sudan, having completed the setting up of political institutions which will reflect its new orientation, has now launched a comprehensive national economic plan for the achievement of development with equitable social objectives. This new plan will put an end to the economic dependence to which my country fell victim, so that our economy may stand on our own indigenous capabilities. Our development plan will be an exercise in human engineering, aimed at saving the country from the accumulated shortcomings of the past years and ensuring a better more equitable life for our people.
This commitment to democracy makes it imperative to resort to peaceful means in solving problems, avoid military adventurism and take up arms only in self-defense.
Only dictatorships resort to military adventurism, as a means of diverting the attention of the people from their misery and seeking false glory. The democracies of free peoples are accountable for their actions and can propagate their ideals only through dialog and persuasion. The Sudan's experience has taught us that dictatorial regimes are a psychological burden that weighs heavily on their peoples since they impose deceitful and oppressive policies. They are also a political burden that entails degradation and oppression, an economic burden because they squander resources through ill-conceived expenditure, and a military burden because they lead to internal confrontation and external adventures. The Sudanese experience has also taught us that a political system based on freedom of choice and committed to the objectives of social balance and justice is indeed the most appropriate choice, the choice most in keeping with human dignity and the surest way to stability and the attainment of peace, both internally and externally.
The new, promising Sudanese system, which has put an end to the flow of gloomy news and opened a new chapter of aspirations and hope, has galvanized the Sudanese people and given people everywhere cause for optimism,, There are, none the less, hurdles in its path, and attempts are made to drag it back to a state of chaos and despotism. I shall highlight four of those hurdle" because of their importance and because the international community has a crucial role to play in their removal.
The first problem is desertification. Many human factors have contributed to the encroachment of the desert on my country. Ill-conceived agricultural and pastoral policies, deforestation, lack of adequate fire control in the rural areas, and failure in the area of the protection of the environment and vegetation. Conceptual and administrative shortcomings have combined with these natural
national, regional and continental factors and caused desert encroachment of about 10 kilometers a year. In the Sudan, we give high priority to this problem and shall first undertake to increase the awareness of the people in this regard and put into effect sound and comprehensive plans to combat desertification and preserve our natural resources, which belong to both present and future generations.
An integrated national, regional and international effort must be made to study the causes of desertification, plan its containment and provide the technical, financial and administrative means to combat it. In this regard, we commend the contribution of the United Nations and request that it be intensified and given the special priority it deserves so that man may not lose irreplaceable resources.
Secondly, with regard to the refugee problem, Sudan has offered and continues to offer hospitality to the refugees who flee across its eastern, western and southern borders. Their numbers have increased enormously and now make up more than 10 per cent of Sudan's population. Such huge numbers put heavy burdens on Sudan's shoulders, some visible and quantifiable, others invisible and unidentifiable.
Sudan is committed to the principle of non-interference in the internal affairs of its neighbors and would like to see the refugees return voluntarily to their home countries. To that end, Sudan will spare no effort to find ways and means of bringing about the national reconciliation which would ensure their voluntary repatriation. Pending the achievement of that objective, it is essential to control the presence of refugees in Sudan in such a way as to ensure their living conditions and security and provide them with the necessary educational and health facilities, while avoiding an adverse impact on the life and security of the Sudanese people. Planning requirements cannot be net and the financial, technical and administrative resources necessary for the achievement of those objectives cannot be provided from Sudan's resources alone. The international, community must join in, and any failure to do so will certainly obstruct the Sudanese endeavor.
Our country has been visited by a United Nations inter-agency Mission representing many disciplines. The Mission has submitted a report the general thrust of which we support and welcome. We call for the intensification of efforts in the light of the contents of that report with a view to resolving the problems of refugees in the Sudan and supporting the Sudanese economy by eliminating the adverse effects of the presence of refugees, we appeal to the international community to make available the human and material resources necessary for the achievement of that objective. The third problem is that of external debt. That debt was incurred by an unconstitutional, illegitimate regime and now amounts to more than double our gross national product. The cost of its servicing is far greater than the total of our export earnings. In such a situation, is it reasonable to call upon Sudan to repay the loans that have matured when it has just emerged from a situation in which both morals and production were sabotaged in such a way that Sudan, a country that once enjoyed relative prosperity, was brought into disrepute and mendicancy?
The first step that we shall take is to review the figures of that external debt so as to distinguish between what is legitimate and what is not returned loans will have to be dealt with, but not on the customary commercial basis. Our repayments will have to be within the limits imposed by the need to give priority to the livelihood of the Sudanese people and to provide a reasonable level of services for them and the level of development that the country requires. Those are priorities that no sane person can ask us to ignore. In the light of those priorities we shall allocate a certain percentage of our export earnings to meet part of our revised external debts.
While we declare this commitment, we shall continue to appeal to the rich creditor countries to take account of the circumstances that led to the accumulation of debts, especially in Sudan, which lost much of its human and material resources during 16 years of havoc and repression. While it nay be our legal duty to remain committed to repayment of our debts, can it be a duty from the point of view of justice? We shall continue to appeal to continue to the rich countries to follow the example of Canada and Italy, which have taken decisions to alleviate the debt burden by freezing the debts or canceling them altogether. Having said that, we must hasten to add that such measures will prove futile unless they are accompanied by economic and political reforms through which the gains accruing from such measures of alleviation are invested in development, in order to ensure a better life for the deprived classes.
The fourth problem is that of the rebellion in some parts of southern Sudan. First, objective, internal factors have caused tension between the north and the south of the country, the most important being religious and ethnic differences and differences in the levels of economic and social progress.
Secondly, those objective factors have been complicated by age-old historic and other factors created by colonial rule, when it followed its so-called policy on the south, between 1918 and 1948. That policy re-molded old conflicts into new
Thirdly, since Sudan's independence Sudanese society, especially in the north, has witnessed an Arab national renaissance movement and an Islamic awakening. Coring that period some sectors of the population in the south have developed an increasing consciousness of their African and Christian identities and a greater feeling of being deprived of participation in public life and of having a lower economic standard of life. The juxtaposition of those factors has led to political and cultural currents in the north and the south flowing in opposite directions.
Fourthly, under one-man rule there was implementation of the decisions of the All Sudanese Parties Congress, resulting in the signing of the 1972 agreement, which achieved the necessary reconciliation and provided room to embrace the characteristics of the south. But, surprisingly, that authoritarian regime reversed its stance and imposed on the south policies that broke the agreement; even worse, it shattered those respected and protected characteristics when it introduced what it called Islamic laws. In essence, that was nothing more than a wicked attempt to consolidate its one-man rule and intimidate all its opponents -Muslims, Christians and others - in the name of Islam. Those policies were opposed by many in the south, who regarded them as a flagrant example of the Government's reneging on the peace agreement and of religious intolerance and oppression. Fifthly, as being fully aware of the magnitude of the problem, the present political leadership in the Sudan has called for the convening of a national constitutional conference to examine those and other problems in the country as a whole so as to arrive, through dialog, at an agreement to lay just and acceptable foundations for dealing with the following problems: first, the problem of religion and politics, which has to be solved in a way that will satisfy the aspirations of Muslims, Christians and the followers of other creeds within a modern democratic political and constitutional system-, secondly, the problem of national identity and cultural and ethnic diversity, which must be solved in a way that will define the various identities and their means of coexistence-, thirdly, the question of equitable participation in public and political life, which must be dealt with in such a way as to ensure respect by the majority of regional and ethnic rights in an equitable partnership*, fourthly, the question of economic development and the commitment to an equitable distribution of wealth and public services and development opportunities.
These four points throw light on the objective and internal causes of the problem of the south. It is obvious that they are to be found on the same scale in other countries; they are not unique to the Sudan. Although Sudan-is among those countries confronted with problems caused by a backward structure of national unity and the trauma of modernization together with the complexities of the increasing consciousness of origins and roots, it stands out as a country that is able to diagnose and recognize its own problems and has the determination to resolve them peacefully through political dialog.
The movement engaged in the present insurrection, which is causing destruction in some parts of the South and which endangers the lives of some of its civilian inhabitants, is quite aware of the peaceful and conciliatory policies of the Government, it has openly made this awareness known in a public statement on 14 August 1986. In spite of all this, however, the insurrection movement has opted for the rejection of the Government's stance and chose to escalate its terrorist activities against civilians, the aged, women and children. The most heinous of those terrorist acts was the downing of a civilian aircraft and the killing of all of its 60 passengers.
The terrorist nature of this movement no longer needs proof. Its deeds and declarations speak for themselves. What really needs proof is the movement's inability to make independent decisions and its subservience to the hegemony of a foreign country which uses it for its own interests.
Through our own contacts and discussions, it has become clear to us that it is feasible to reach an agreement with the insurrection movement but only if orders to the contrary are not dictated to it by the foreign circles that want to use it to block the reconstruction of our country. Those foreign circles fully dominate the decisions of this insurrection movement, which calls itself the Sudan People's Liberation Movement, by harbouring it in their territory, facilitating its recruitment activities, supplying it with arms, providing it with training, a radio station for broadcasting its propaganda and beaming military orders to its forces and also providing it with food, supplies, logistical support and transport facilities.
In its internal dimensions and root causes, the conflict can be addressed by the Sudanese parties in a way that would have required or necessitated no debate or involvement on the part of the United Nations. However, the insurrection movement has gone beyond its Sudanese dimension and has become a terrorist instrument of foreign aggression. It is in this context that it is now necessary for the United Nations to be made aware of the objective realities of the situation, realities which we have already placed before the Organization of African Unity.
The new democratic Sudan which draws inspiration from its past and looks hopefully towards its future is moving towards national reconstruction internally and just peace externally. It is determined to overcome all obstacles. The international community is called upon to play its role in creating a favorable international environment based on co-operation and non-aggression.
The international community is preoccupied with many issues but here I should like to draw attention to five important questions.
The first concerns the United Nations itself. The United Nations is the only world forum where Member States can exchange views and experiences and peacefully resolve conflicts on the basis of equality. Together with its specialized agencies, it has played a considerable role in the maintenance of peace and the promotion of international economic and technical oo-operation.
The United Nations membership has grown steadily over the past 40 years. Its bodies and committees have indeed multiplied. This expansion has had a negative impact on the effective utilization of its resources and its ability to co-ordinate its numerous and sometimes overlapping activities. It has become necessary now to study the administrative and financial shortcomings of the Organization with a view to drawing up a comprehensive plan to improve its administrative and financial performance along the lines of the recommendations of the Group of Intergovernmental Experts.
In the light of the experience of four decades, the Charter of the United Nations should be revised to incorporate new provisions, such as economic rights, protection of the environment and outer space, and particularly to enhance the effectiveness of the means of maintaining peace and security. In this context, we believe that permanent membership of the Security Council should be expanded to give a seat to every recognized regional group and that the General Assembly should be empowered to override, by a certain majority, a veto in the Security Council, in order to ensure that no one permanent member nay be able to paralyse the international will as expressed by a large majority of Member States.
Going beyond criticism of the functioning of the United Nations to questioning its value is an unfortunate trend that represents an attitude of despair and offers oblivion as an alternative to imperfection. The proper attitude now is to recognize the imperfections of the Organization, remove their root causes and make the United Nations what we all wish it to be, now and in the future.
The second question is that of the arms race. It has become part of human nature to be armed and militarily ready, as a reflection and a result of social and other forms of competition. However, this has now reached a point where not only are human and other resources wasted, and the environment polluted, but humanity itself is threatened with extinction. Halting the conventional and nuclear-arms race, through bilateral or multilateral negotiations, is therefore of vital importance so that we may release the necessary resources for global prosperity, protect the environment and, above all, avoid a nuclear holocaust.
It is the duty of all mankind to reach an agreement to protect outer space from the arms race, limit and eliminate arsenals of destructive weapons and ban the development and stockpiling of chemical and biological weapons. The greatest threat to humanity today is the development of highly destructive nuclear weapons, the existence of large stockpiles of such weapons, sufficient to destroy the whole world many times over, and the computerization of control over the complex weapons systems. Everyone, no matter how reckless, knows that there would be no victor in a nuclear war. Modern nuclear capability is like a boomerang; one cannot hit a target without hitting oneself. Pear alone ensures that no conscious decision to start a nuclear war will be taken, but what of a computer error? A nuclear war triggered by computer error is a possibility and a threat that should be seriously contemplated. It is a moral responsibility of the international community in general and the members of the "nuclear club" in particular to give earnest consideration to such dangers and ways and means of defusing them. It is in this context that we welcome the forthcoming Soviet-American summit and hope that the two super-Powers will spare no effort to make it a success, in the light of the great expectations of the peoples of the whole world.
The third question concerns the international economic order. Response to the challenge of overcoming underdevelopment and achieving development is a major responsibility of the developing countries and their peoples and Governments. Determination, mobilization, serious planning and effective management are necessary to achieve that goal. However, as long as imbalance and inequity of the the international economic, financial and trading systems continue, the international climate will remain unfavorable and impede the achievement of development and social justice. Several proposals and recommendations from various sources - notably the Brandt Commission - have emphasized the positive role that the developed countries can play in creating a favorable international economic climate. Action on those proposals is urgently needed.
Long and useful deliberations have taken place in the United Nations, in particular during the special session on the critical economic situation in Africa. Many African countries are becoming increasingly dependent on external financing. Developed Western countries are busy preaching to and lecturing Africans, while developed Eastern countries are busy criticizing Western policies and positions. Those attitudes are neither healthy nor helpful to Africa. African countries should shoulder their national responsibilities and mobilize the national energies and capabilities. The international community should respond by creating the necessary international economic and financial climate, which should be characterized by a rational distribution of global resources and the much-needed reform of the economic, financial and trading systems. That requires a degree of political will in developed countries to strive to promote on a global scale the kind of prosperity and social peace that they have achieved.
I shall now refer to five hotbeds of tension that constitute a major challenge for the international community and call for serious, intensified international action to resolve them and thus defuse the threat they pose to peace and security.
The first is Africa's hotbed - South Africa and Namibia. The very existence of the system of apartheid in South Africa is an affront to humanity. It is absolutely necessary that the international community adopt a firm and unambiguous stand against that abhorrent regime through the imposition of comprehensive mandatory sanctions until it is brought down or made to agree to set up a just democratic system based on majority rule. We welcome, in this context, the action by some Western Governments and parliaments, most recently the United States Congress. We hope that those first steps will be followed by others and consolidated to ensure the effectiveness of sanctions against the racist Pretoria regime in South Africa.
The continued illegal occupation of Namibia by the racist South African regime, in violation of the relevant United Nations resolutions, constitutes one of the principal sources of changes to international peace and security in Africa. That, too, requires firm international action to isolate the racist regime and force it to withdraw unconditionally from Namibia and thus enable the Namibian people to exercise their inalienable right to self-determination and independence.
The second hotbed is the Arab's major cause - the question of Palestine. Just as the intransigent and aggressive policies of racist South Africa constitute a threat to world peace, so the usurpation by Israel of the rights of the Palestinians and its occupation of neighboring Arab lands since 1976 constitute a similar threat to world peace. A just and lasting peace can be achieved only through full recognition of the rights of the Palestinians to self-determination, to return to their homeland and to create their independent State on their national soil of Palestine. It is evident that the best forum for the search for a just peace would be provided by the convening of an international conference under United Nations auspices, with the participation of all the parties concerned, especially the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people.
The next burning issue is the primary Asian problem, namely, that of Afghanistan. We look forward to an independent Afghanistan, free from any foreign presence. In that connection we welcome the partial withdrawal of Soviet troops, which we hope is a first phase to be followed by others. We also welcome the Afghan-Pakistan negotiations and hope that they will be widened to include all the Afghan parties so that a comprehensive peaceful solution may be achieved. We also commend the efforts of the United Nations Secretary-General and call upon him to play a role in realizing that objective.
The fourth hotbed of tension is in Central America. The solution to that problem lies in the strong tide of democracy that has arisen in the region. We hope that that tendency will be consolidated and that it will be accompanied by the cessation of foreign intervention and interference, so that the countries of the region may enjoy democracy and national independence.
The next world problem is also a problem for the Islamic world in particular, namely, the Gulf war. No one can dispute the fact that the Gulf war has resulted in huge losses of life and property; nor can there be any disagreement that the war will not resolve the long-standing, historical differences between the warring parties. It must be stopped, and all problems, inherited and new, must be resolved through peaceful negotiations.
It is legitimate to ask how that war can be stopped. If the answer to that question is not to lead to a dead end, the ending of the war must be based on a clear desire on both sides to stop it and on agreement on how best to do so. Various parties, such as the Muslim ulema and Islamic popular movements, must play a part in putting an end to the war. The United Nations, too, has a role to play, in investigating the underlying causes of the dispute and the events that led to
its outbreak and in assessing the resultant losses and determining the reparations that can pave the way to peaceful consideration of the issues involved.
While calling upon the Muslin ulema and Islamic popular movements to contribute to creating a climate of opinion on ways to put an end to the war, we also call upon the United Nations to renew and continue its endeavors to bring the war, which has resulted in such enormous losses, to a just and definitive end. The achievement of a just and decisive conclusion to the war has become both an Islamic and a humanitarian duty.
The United Nations is called upon to contain all these hotbeds of tension, the existence of which constitutes a major challenge to the international community and at the same time presents the Organization with an opportunity to prove its worth and its relevance to the well-being of mankind and its aspirations to a better future.
The new Sudan, together with all other well-intentioned members of the international community, stands ready to play its part in enhancing the mission of the United Nations and improving its performance, in order to make it a true guardian and impregnable bastion of peace and international co-operation, the prerequisites for survival on this planet, which the revolution in communication and technology has turned into a village with a common destiny.
The PRESIDENT: On behalf of the General Assembly, I thank the Prime Minister and Minister of defense of the Republic of the Sudan for the important statement he has just made.